Citation Nr: 1632154	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  15-40 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for renal cancer.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, S.W.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs, which denied service connection for residuals of renal cancer. 

In June 2016, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not participate in a radiation-risk activity in service.   

2. The Veteran's renal cancer is a radiogenic disease; however, the Air Force Safety Center (AFSC) concluded that the Veteran had insignificant radiation exposure due to his duties described as the electronic counter measure operation, Air Force specialty code 293, during the 36 hour long Suez Canal crisis, and the AFSC did not recommend any (radiation) dose to the Veteran.  

3. The preponderance of the evidence demonstrates that the Veteran's renal cancer, which was first shown many years after his separation from service, was not related to exposure to ionizing radiation and is not otherwise related to service.


CONCLUSION OF LAW

The Veteran's renal cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2012.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his renal cancer may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Herein, the preponderance of the competent evidence of record is against a finding of radiation exposure in service, the Veteran does not otherwise contend that his renal cancer is related to service, and there is no competent evidence indicating renal cancer may be related to service.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In June 2016, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the June 2016 hearing, the undersigned Veterans Law Judge stated the issue on appeal, and information was also solicited regarding the onset of the Veteran's renal cancer as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  It appears that VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs) and service personnel records, as well as DD Form 1141/records of exposure to radiation, the RO made a request for such records and was notified by the National Personnel Record Center (NPRC), that this was a "fire-related" record and that the best available copies of all available requested documents were mailed and that the information requested (regarding exposure to radiation) could not be reconstructed.  In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  After reviewing the record, the Board concludes that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

As noted above, STRs are unavailable.  Service personnel records were partially destroyed, but review of the available service personnel records show that the Veteran was an ECM operator, in the Air Force, from April 1955 through September 1995, at which time he became a jet engine mechanic.  

Private treatment records show that in June 2000, the Veteran underwent a biopsy of a right renal mass and that the cytology of the relatively hypocellular sample was strongly suggestive of a renal cell carcinoma.

VA treatment records showed that in June 2002, the assessment included status post nephrectomy for RCCA (renal cell carcinoma) in 2000, with chronic pain, and it was noted that they needed to monitor the Veteran's renal function on a regular basis.  In April 2009, the assessment included renal cell carcinoma, stable, status post nephrectomy.  

In a statement dated in October 2011, the Veteran reported that he was assigned to the 23 Heavy Bombardment Squadron at Travis Air Force Base in 1956 when the Suez Canal Crisis erupted, and that he was issued a dose meter that he wore on his collar and that was periodically checked for radiation exposure.  He reported that his air crew was assigned to patrol the Suez Canal during the crisis, that their RB36 (reconnaissance bomber) was loaded with 2 hydrogen bombs, and that their mission was 36 hours long.  He reported that he was an ECM (electronic counter measures) operator and his duty station was in the aft end of the aircraft.  He indicated that during that mission he took off in the photo compartment, that he had to go through a tunnel to get to his ECM compartment, and that the tunnel ran from the photo compartment to the ECM compartment, near the skin of the aircraft and next to the 2 bomb bays.  He indicated that going through the tunnel took him past both hydrogen bombs, at about 3 feet, and that no on eels on the air crew had to use the tunnel on that mission.  He reported that after they got back from the mission, he was walk back to his barracks and passed out and woke up a week later in the hospital at Travis AFB in isolation.  He reported he was weak and tired and had difficulty sitting up and was told he had food poisoning.  He indicated he got out of the hospital after 3 weeks and was put on light duty, and remained very weak for years until his strength gradually returned, but never got back to where it should be.  He claimed that when the doctors found his renal cancer, he was again very weak and could barely stand and walk.  He believed that his radiation exposure contributed to this cancer.

In December 2011, in response to the RO's request for service personnel records to confirm radiation risk, the NPRC indicated that this was a fire related record and that the best available copies of all available requested documents were to be mailed, and in response to the request for the Veteran's DD 1141 and any records of exposure to radiation, the NPRC again indicated that the record was fire related and that the information requested could not be reconstructed.  

In an April 2013 letter from the U.S. Air Force Medical Support Agency (AFMSA), Office of the Surgeon General, titled "Response to Radiation Exposure/Dose Inquiry for [the Veteran]", it was noted that in response to the RO's request, the AFMSA had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for this Veteran and found no external or internal radiation exposure data for this Veteran.  It was noted that the MRER was the single repository for occupational radiation exposure monitoring for all Air Force (AF) personnel, and that even though their records date back to 1947, there appeared to have been cases where early records, especially DD Forms 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  AFMSA also noted that they sent an inquiry to the Air Force Safety Center (AFSC) requesting any information regarding this Veteran's radiation exposure history and that AFSC had acquired the Veteran's official service records from the NPRC and noted that the Veteran's service records only contained 7 documents which were only partially visible for review due to severe damage, and that 2 of the documents were DD Form 214.  In the letter AFMSA also noted that the AF periodically conducted radiation exposure evaluations on individuals and operations involving nuclear weapons, and that these studies had consistently demonstrated that AF exposures were low, with the exception of personnel that performed nuclear warhead maintenance operations on a routine basis.  It was noted that except for special studies, monitoring of weapons personnel during the Veteran's service time was infrequent.  It was also noted that the Veteran's record did not contain a DD Form 1141 Record of Exposure to Ionizing Radiation, although the Veteran noted on the Radiation Risk Activity Information Sheet provided to the VA that a dosimeter was assigned to him and that he wore it for his duties.  AFMSA indicated in the letter that due to the condition of the Veteran's records, a DD Form 1141 at one time may have existed but was damaged.  AFMSA also noted that the AF's Master Radiation Exposure Repository did not contain any records on the Veteran.  AFMSA acknowledged that the Veteran claimed he was issued a dose meter in service, which he wore on his color and was checked periodically for radiation exposure.  AFMSA noted that historically, many nuclear capable units issued DT 60 accident dosimeters to their workers as a precaution for an unlikely occurrence of an accidentally high radiation exposure from perhaps a nuclear criticality, but that these devices would have been insensitive to the relatively low exposures received by nuclear weapons maintenance technicians.  AFMSA noted that since the United States had never experienced a high radiation exposure from a fielded nuclear weapon, records of exposures recorded by these devices were of no benefit today.  Finally, AFMSA noted that the AFSC had reviewed the Veteran's request and concluded that there was "insignificant radiation exposure due to his duties described as the Electronic Counter Measure Operator" during the 36 hours long Suez Canal crisis; thus AFSC did not recommend any dose to the Veteran.

In June 2016, the Veteran testified that in service he was an ECM (electronic counter measures) operator, and that in this job he flew around hostile countries, gathering electronic data or electronic intelligence.  He testified that when he was assigned to Travis Air Force Base he was given a dosimeter to wear on his collar, 24/7, to record the amount of radiation he was exposed to, and was reportedly told that if he had more than the safe amount of radiation, he would have to find another career in the Air Force.  He described a specific mission where they flew over the Suez Canal in Egypt where there had been fighting and ships had been sunk.  He testified that they were ordered on a 36 hour mission to fly over the canal, and that there were two atomic bombs loaded on their aircraft.  He testified that his ECM workstation was toward the tail end of the aircraft and in front of that were two bomb bays.  He testified that on that mission, he sat in the photo compartment until they were airborne and then he went back to his work station, which required going through a little tunnel about three foot in diameter, that ran from the photo compartment, beside the two bomb bays, and to the back where his work station was.  He testified that when he opened the door to the tunnel, there was supposed to be a trolley in there to lie down on and scoot back with a rope, but it was not there and so he crawled through the tunnel to get back to his workstation.  He testified that the mission went fine and they stayed over the Suez Canal for about 18 hours until there were relieved by another heavy bomber and then we went back to their home base in California.  He testified that as soon as they landed, one of the officers from up front called him aside and gave him "a thorough chewing out for crawling through that tunnel", and he later surmised that the trolley had been taken out so nobody would use the tunnel, but they did not tell him.  He indicated that as he was walking back to his quarters to get some rest, he passed out on the tarmac and woke up about a week later in the hospital in a locked isolation room.  He testified that nobody ever told him what was wrong, and that after that after his hospital stay, he was told he had to find another career field in the Air Force.  He was given a list of jobs and chose jet engine mechanic, and was sent to school and worked in that job until he got out of service.  He testified that since he got out of the Air Force, he had been extremely weak, sick, and nauseated most of the time, and would throw up once in a while.  He also testified that after the Suez Canal mission he was never told what the reading on his dosimeter was because he passed out, and was never told what happened to him in the hospital.  He claimed that this mission occurred in the latter part of 1956 to the beginning of 1957 time period, and that since then he had been lethargic, numb, and weak, and could not explain what was wrong.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends that his renal cancer was caused by his reported exposure to radiation from being in proximity to two hydrogen/atomic bombs on an aircraft in service.  

Service connection for a disease resulting from radiation exposure may also be established if a veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, if a veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311. 

Service connection for a disease due to radiation exposure may also be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039   (1994). 

As an initial matter, the Board notes that the Veteran's STRs are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  The Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, supra.  

Post-service treatment records show that the Veteran was diagnosed with renal cancer in June 2000, and that he has received follow-up treatment.  Thus, he arguably has a current disability. 

With regard to exposure to ionizing radiation, however, the Board concludes that the preponderance of the evidence of record is against such a claim.  First, the Veteran does not contend, nor do the available personnel records show, that he participated in a radiation-risk activity as defined in 38 C.F.R. § 3.309 (d)(3)(ii).  Second, there is no evidence to support his claim that he was exposed to ionizing radiation in service.  In that regard, an inquiry was made to AFMSA (Air Force Medical Support Agency), which queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for this Veteran and found no external or internal radiation exposure data for this Veteran; and also contacted the Air Force Safety Center (AFSC), which reviewed the Veteran's request and concluded that there was "insignificant radiation exposure due to his duties described as the Electronic Counter Measure Operator" during the 36 hours long Suez Canal crisis, and did not recommend any dose to the Veteran.  Even though renal (kidney) cancer is included in the list of diseases specific to radiation-exposed veterans, and for which service connection may be granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) , and is also included as a radiogenic disease listed in 38 C.F.R. § 3.311, without evidence showing that the Veteran participated in a radiation-risk activity or was exposed to ionizing radiation in service, neither of these provisions are applicable.  

Notwithstanding the foregoing, service connection may still be established with proof of actual direct causation.  38 C.F.R. § 3.303.  To that end, the Board has considered whether there is a direct link between the Veteran's renal cancer and active service.  In this case, the Veteran has not asserted that his renal cancer is etiologically related to his active service, other than being due to his purported exposure to radiation.  He has also not alleged that his renal cancer had its onset within one year of his service discharge.  The record reflects that he was diagnosed with renal cancer in 2000, which is many years after his separation from service, and there is no competent opinion in support of his claim on a basis other than exposure to radiation.  Accordingly, service connection for renal cancer under a theory of direct service connection is not warranted.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal cancer due to claimed exposure to radiation in service.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for renal cancer must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for renal cancer is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


